Citation Nr: 0701954	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03- 13 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In December 2004, the Board remanded issues pertaining to the 
evaluation of the service-connected bilateral hearing loss, 
scars of the right leg, and residuals of a right femur 
fracture with postoperative hip disability and shortening of 
the leg.  Following the requested development, in August 
2006, the Board again considered those issues.  The Board 
denied increased ratings for a bilateral hearing loss and 
femur fracture residuals.  The Board also denied a rating in 
excess of 10 percent for scars on the right medial and upper 
medial thigh, while granting a separate 10 percent rating for 
scarring on the right lateral leg extending onto the buttock.  

The December 2004 decision also remanded the TDIU issue for a 
videoconference hearing.  In November 2006, a videoconference 
hearing was held before the undersigned Veterans Law Judge, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

At his November 2004 Board hearing, the veteran emphasized 
the impact of his service-connected back disorder on his 
ability to work.  In light of the veteran's contentions and 
the evidence of record, the Board finds that the veteran's 
claims as to the severity and impact of his service-connected 
back disability raise a claim as to the extent of the 
service-connected back disability which is inextricably 
intertwined with his TDIU claim.  Consequently, the Board 
finds the evaluation of the back disorder to be before it.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An April 2003 Social Security Administrative Law Judge 
decision found the veteran to be disabled, in large part due 
to his back.  The ALJ decision discussed a December 2002 
magnetic resonance imaging (MRI) study that indicated disc 
bulging at L3-4 and L4-5 with bilateral facet hypertrophy 
causing spinal stenosis, most severe at L4-L5.  The May 2003 
Social Security Disability Determination listed degenerative 
joint disease as the veteran's primary diagnosis.  When the 
veteran was seen at a VA clinic, in August 2002, there was 
noted to be tenderness at the L1-2 level and pain radiated 
from the low back across the hip and into the left leg with 
straight leg raising.  An April 2005 VA clinical note 
reported that the tendon reflexes were 1+ on a scale of 4+; 
and this was probably related to discogenic disease.  
However, the VA records do not provide sufficient information 
to determine the extent of the service-connected back 
disability.  Particularly, the records do not provide 
sufficient information as to any limitation of back motion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following questions:

a.  What is the extent of the service-
connected back disability?  In addition 
to any other symptomatology, what is 
the range of back motion?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has neurologic 
abnormalities associated with the 
service-connected back disorder?  Is 
so, the examiner should provide a 
diagnosis and a description of the 
neurologic manifestations.   

c.  Is it at least as likely as not (a 
50 percent or greater probability), 
that the veteran's service-connected 
disabilities prevent him from engaging 
in substantially gainful employment.  

2.  Thereafter, rate the service-
connected back disorder and any 
associated neurologic abnormalities.  
Then, readjudicate the TDIU claim.  If 
the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


